—In an action, inter alia, to recover damages, for tortious interference with a contract, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Austin, J.), dated October 3, 2000, which, upon the granting of the defendants’ motion pursuant to CPLR 3211 (a) (1) to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
To succeed on a motion to dismiss pursuant to CPLR 3211 (a) (1), the documentary evidence that forms the basis of the defense must be such that it resolves all factual issues as a matter of law, and conclusively disposes of the plaintiffs claim (see, Brunot v Eisenberger & Co., 266 AD2d 421; Scadura v Robillard, 256 AD2d 567). The documentary evidence submitted by the defendants in support of their motion satisfied that burden, and the Supreme Court properly dismissed the complaint. O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.